Title: To George Washington from Tobias Lear, 12 January 1798
From: Lear, Tobias
To: Washington, George



Dear Sir,
Jany 12th 1798

I enclose the letter from Colo. F. Deakins which I mentioned to you yesterday. Any Commands you may have for Richmond I shall be happy to take. Altho’ I have not sanguine expectations of pecuniary aid from the Assembly of Virginia; yet a petition to permit the collection of Tolls is an object of too much importance to be neglected at this moment. I therefore feel it a duty incumbent on me to promote this.
I feel extremely anxious to see the affairs of the Potomac Company in a prosperous train that I may resign, with satisfaction to myself, the agency which I now hold in that important business; which I shall, at all events, resign. I have the honor to be, invariably & devotedly, Dear Sir, Your grateful & affectionate

Tobias Lear


P.S. Mr Hartshorne is desireous of having one of your Jacks of two years old; for which his ultimatum I presume wd be one hundred pounds.


Go: Washington

